Citation Nr: 0021843	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  98-18 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a visual 
disability.

2.  Entitlement to an increased rating for asbestosis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from January 1944 to February 
1946, and from July 1948 to February 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The Board notes that the veteran's appeal originally included 
the issue of entitlement to service connection for tinnitus.  
During the pendency of the appeal, a January 2000 rating 
decision granted service connection for tinnitus, and 
assigned a 10 percent evaluation, which is the maximum 
schedular rating available for the disability.  Therefore, 
the issue of entitlement to an increased schedular rating for 
tinnitus is moot.  AB v. Brown, 6 Vet. App. 35 (1996). 

In the November 1998 substantive appeal (Form 9), the veteran 
requested a travel Board hearing.  In correspondence later 
that month, his representative indicated that he desired a 
personal hearing at the RO.  The following month, the veteran 
clarified that he desired a videoconference hearing before 
the Board.  Finally, in January 2000 correspondence, the 
veteran's representative confirmed that the veteran desired a 
videoconference hearing, and explained that he no longer 
wished to appear before a local hearing officer.  In view of 
the foregoing, the Board is satisfied that the veteran's 
personal hearing request has been withdrawn.

Upon reviewing the record, the Board is of the opinion that 
additional development is warranted as to the veteran's claim 
of entitlement to service connection for a visual disability, 
and for an increased evaluation for his service-connected 
asbestosis.  Therefore, the disposition of these issues will 
be held in abeyance pending further development by the RO, as 
requested below. 


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
a visual disability is capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a visual 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran claiming entitlement to VA benefits has the burden 
of submitting supporting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
plausible, that is one which is meritorious on its own or 
capable of substantiation.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  For the limited purpose of determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  If a claim is not well grounded, the VA has no 
"duty to assist" the appellant in developing facts as under 
the law, the appellant must first meet his chronological 
obligation of submitting a well-grounded claim.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1990).

The United States Court of Appeals for Veterans Claims 
(Court) has provided the Board with a series of important 
cases on what constitutes a "well-grounded claim."  The 
Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 495-97 
(1997).  

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81-82 (1990).  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would justify a belief by a 
fair and impartial individual that the claim is plausible.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § § 1110, 1131 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1999).  With chronic disease shown 
as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease, and sufficient observation to establish 
chronicity at the time.  Continuity of symptomatology is 
required only where the condition noted during service is not 
shown to be chronic.  When the fact of chronicity in service 
is not adequately supported, a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b) (1999).  Congenital or developmental defects, such 
as refractive error of the eye, are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. § 
3.303(c) (1999).

For the purposes of section 1110 of this title, and subject 
to the provisions of section 1113 of this title, in the case 
of any veteran who served for ninety days or more during a 
period of war and a chronic disease becomes manifest to a 
degree of ten percent or more within one year from the date 
of separation from such service, such disease shall be 
presumed to have been incurred in or aggravated by such 
service notwithstanding there is no record of evidence of 
such disease during the period of service.  38 U.S.C.A. § 
1101, 1112, 1133 (West 1991 & Supp. 1999); 38 C.F.R. § 3.307, 
3.309 (1999).  Where there is affirmative evidence to the 
contrary, or evidence to establish that an intercurrent 
injury or disease which is a recognized cause of any of the 
disease within the purview of section 1112 of this title, has 
been suffered between the date of separation from service and 
the date of onset of any such diseases, or the disability is 
due to the veteran's own willful misconduct, service 
connection pursuant to section 1112 will not be in order.  
38 U.S.C.A. § 1113 (West 1991 & Supp. 1999).

The veteran's service medical records note complaints of 
"numerous occasions of difficulty with vision" in July 
1959.  An ophthalmologic consultation the following month 
revealed 20/15 vision bilaterally.  Bergmeister's papilla of 
the left eye was diagnosed.  An April 1962 ophthalmologic 
examination report notes that distant vision was 20/15 
bilaterally, and near vision was 14/14 bilaterally.  
Eyeglasses were prescribed.  A February 1966 separation 
examination report notes a normal clinical evaluation of the 
eyes, and distant vision was 20/20, bilaterally.
 
In February 1998, the veteran filed a claim of entitlement to 
service connection for "decreasing visual acuity."

During VA outpatient treatment in April 1998, the veteran 
reported decreased distance and near vision.  He gave a 
negative family history of eye disability, and denied a 
history of eye injuries or surgery.  The diagnostic 
impression was hyperopic astigmatism, and presbyopia.

A June 1998 VA eye examination revealed that uncorrected near 
vision was 20/200 bilaterally, and uncorrected distant vision 
was 20/100 in the right eye and 20/80 in the left eye.  
Corrected near vision was 20/30 in the right eye and 20/25 in 
the left eye, and corrected distant vision was 20/30 in the 
right eye and 20/25 in the left eye.  The final assessment 
was bilateral hyperopia, presbyopia, and cataracts.

Based on this evidence, a June 1998 rating decision denied 
service connection for a visual disability.  The veteran 
filed a notice of disagreement (NOD) with this decision in 
August 1998, and submitted a substantive appeal (Form 9) in 
November 1998, perfecting his appeal.

During a June 2000 videoconference hearing, the veteran 
testified that his current visual disability was related to 
his service as a boiler technician during active duty.  
Transcript (T.) at 4-7.  He explained that he was responsible 
for looking into the "fire boxes" of boilers through a 
periscope to assess the condition of the flames.  T. at 7.  
He related that the glare from these flames was blinding, and 
indicated that he was not given protective glasses.  T. at 7.  
The veteran reported that he was issued eyeglasses in the 
early 1950s, and has been treated for decreased visual acuity 
since that time.  T. at 4. 

The Board finds that the veteran's claim of entitlement to 
service connection for a visual disability is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a), as it is capable 
of substantiation.  The veteran maintains that he has 
experienced problems with his vision since his exposure to 
the glare from boiler flames during service.  His statements 
with respect to his symptoms must be accepted as true for the 
purpose of determining whether the claim is well grounded.  
See King, 5 Vet. App. at 21.  His lay statements, however, 
can not establish medical diagnosis or provide a medical 
opinion as to causation.  On the other hand, the service 
medical records reflect Bergmeister's papilla was diagnosed 
in 1959.  There is a current diagnosis of cataracts.  
Although the law places the burden upon the claimant to 
establish the elements of a well-grounded claim, it is also 
the responsibility of the Board to make its determination 
solely upon the evidence of record, particularly with regard 
to medical determinations.  Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  On the facts of this particular case, ruling 
that there is no demonstrated nexus between the eye pathology 
shown in service and current disability effectively would 
require that the Board make a medical determination as to the 
medical significance, if any, of the entry in the service 
medical records.   This is beyond the Board's competence.  
Accordingly, the Board finds that development is required to 
complete the record.   Therefore, the Board finds that the 
veteran's claim is capable of substantiation and VA's 
statutory duty to assist attaches.  38 U.S.C.A. § 5107 (West 
1991).


ORDER

The claim of entitlement to service connection for a visual 
disability is well grounded.


REMAND

If a claim is well grounded, VA has a duty to assist the 
veteran in the development of facts pertinent to his claim, 
see 38 U.S.C.A. § 5107(b), which includes a thorough VA 
examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121 (1991).  When during the 
course of review the Board determines that further evidence 
or clarification of the evidence or correction of a 
procedural defect is essential for a proper appellate 
decision, the Board shall remand the case to the agency of 
original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9.

The evidence in this case reveals that the veteran served as 
a boiler technician during service.  He maintains that his 
current visual disability is related to his exposure to the 
glare from boiler flames during active duty.  Service medical 
records note complaints of "numerous occasions of difficulty 
with vision" in July 1959, and a Bergmeister's papilla of 
the left eye was diagnosed on ophthalmologic examination the 
following month.  VA outpatient records reflect treatment for 
a hyperopic astigmatism and presbyopia in April 1998.  A June 
1998 VA eye examination revealed bilateral hyperopia, 
presbyopia, and cataracts.  The Board notes that refractive 
errors of the eye, such as hyperopia and presbyopia, are not 
disorders for which service connection may be granted under 
governing criteria.  However, it remains unclear whether the 
veteran's current bilateral cataracts are related to his 
period of active duty.  Under these circumstances, the Board 
believes that clarification should be sought, including a 
thorough review the veteran's claims file, to determine the 
nature and etiology of the veteran's current visual 
disability.  See Suttmann v. Brown, 5 Vet. App. 127, 137 
(1993).

With regard to the veteran's claim of entitlement to an 
increased rating for his service-connected asbestosis, 
currently evaluated as 10 percent disabling, the Board finds 
that the claim is well grounded, as it is capable of 
substantiation.  Murphy, 1 Vet. App. 78.  This finding is 
based on the veteran's assertion that his service-connected 
respiratory disorder has increased in severity.  Proscelle v. 
Derwinski, 1 Vet. App. 629 (1992). 

Historically, service connection was granted for asbestosis 
in June 1994, and a 10 percent evaluation was assigned.  This 
decision was based on private medical records reflecting 
treatment for asbestosis from May 1986 to September 1993, and 
diagnoses of asbestos exposure, and history of asbestosis on 
VA examination in June 1994.  

The veteran sought an increased evaluation for his service-
connected asbestosis in February 1998.  Based on the findings 
from a June 1998 VA respiratory examination, including 
pulmonary function studies, a June 1998 rating decision 
continued the 10 percent evaluation assigned for the 
disability.  The veteran filed a notice of disagreement with 
this decision in August 1998, and submitted a substantive 
appeal in November 1998, perfecting his appeal.  The RO 
continued the 10 percent evaluation of the veteran's 
asbestosis in March 1999.

During a June 2000 videoconference hearing before the Board, 
the veteran testified that he received private medical 
treatment for his asbestosis the previous week.  T. at 7-10.  
In addition, he related that the disability had increased in 
severity since the June 1998 VA examination.  T. at 10.

Because the veteran indicated during the June 2000 video 
conference hearing that his service-connected asbestosis had 
increased in severity since the June 1998 VA examination, the 
Board finds that further development is warranted.

The Board notes that in addition to his service-connected 
asbestosis, the veteran has been diagnosed with chronic 
obstructive pulmonary disease (COPD), bronchitis, and viral-
induced bronchospasm.  The medical evidence is currently 
unclear as to the connection, if any, between the veteran's 
COPD, bronchitis, and viral-induced bronchospasm, his 
service-connected asbestosis, and service.  The Court has 
held, in substance, that where service connection is in 
effect for one diagnosis involving some component of an 
anatomical or functional system, and there are additional 
diagnoses concerning pathology of that system of record, 
there must be evidence that permits the adjudicators to 
distinguish between manifestations that are service connected 
and those that are not.  See Waddell v. Brown, 5 Vet. 
App. 454, 456-57 (1993).  The Court has found that this 
requirement is mandated by the duty of the VA to assist a 
veteran in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  As noted 
above, the duty to assist the veteran in obtaining and 
developing available facts and evidence to support a claim 
includes obtaining adequate VA examinations.  Hyder, 1 Vet. 
App. 221.

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999);  38 C.F.R. § 
3.103(a) (1999), the Board is deferring adjudication of the 
issues prepared and certified for appellate review pending a 
remand of the case to the RO for further development as 
follows:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

2.  The RO should contact the veteran and 
request that he report all treatment and 
evaluation that he has received since 
June 1998 for his visual disability, and 
asbestosis.  After obtaining the 
appropriate authorization, the RO should 
attempt to obtain any such records which 
have not been previously obtained.  In 
particular, the RO's attention is 
directed to the veteran's statements 
during the June 2000 videoconference 
hearing regarding recent treatment for 
his service-connected asbestosis.
 
3. The veteran should be scheduled for an 
eye examination in order to determine the 
nature, extent, and etiology of any 
visual disability found.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  
Following the examination, testing, and a 
review of the veteran's claims folder, 
the examiner should provide an opinion as 
to the etiology of any visual disability 
noted on examination.  The Board notes 
that congenital or developmental defects, 
such as refractive error of the eye, are 
not diseases or injuries within the 
meaning of applicable legislation.  38 
C.F.R. § 3.303(c) (1999).

A comprehensive report, which represents 
consideration of the aforementioned 
factors, as well as the history of the 
veteran's disability, should be provided.  
Any opinions expressed must be 
accompanied by a complete rationale.

4.  The RO should arrange for a 
respiratory examination of the veteran 
for the purpose of ascertaining the 
extent of severity of all service-
connected pathology related to his 
asbestosis.  All necessary special 
studies or tests are to be accomplished, 
including pulmonary function studies.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  The examination report 
should include a detailed account of all 
pathology found to be present.  If there 
are respiratory disorders present other 
than asbestosis, the examiner should 
reconcile the diagnoses, and provide an 
opinion based upon the examination and a 
review of the record as to the degree of 
medical probability that any other 
disorder is causally related to service 
or service-connected disability.  If 
there is an additional respiratory 
disorder or disorders not related to 
service or service-connected disability, 
and this additional disorder or disorders 
produce symptomatology, the examiner is 
requested to provide an opinion as to 
which symptoms are attributable to 
service-connected disabilities and which 
are not.  If such distinction can not be 
made, it should be so specified. 

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in this claim.  Moreover, if a 
claimant fails to report without good 
cause for a scheduled VA examination in 
connection with a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(1999); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

5.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
review the requested examination reports 
to ensure that they are in complete 
compliance with the directives of this 
remand and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After the completion of any 
development deemed appropriate in 
addition to that specified above, the RO 
should readjudicate the issues of 
entitlement to service connection for a 
visual disability, and an increased 
rating for his service-connected 
asbestosis.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The appellant 
need take no action until otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


